 In the Matter of PROXIMITY MANUFACTURING COMPANYandTExTILEWORKERS UNION OF AMERICA (CIO)Case No. 5-R-1532.Decided May4, 1944Brooks, McLendon,Brim & Holderness,byMr. Kenneth M. Brim,of Greensboro,N. C.; andMr. Sydney M. Cone,of Greensboro, N. C.,for the Company.,Messrs. J. D. Pedigoand E.'V.Vitt,of Concord,N.,C.,, for the'Union.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Textile Workers Union of America(CIO), herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofProximity Manufacturing Company,'' Greensboro, North Carolina,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Sidney J.Barban, Trial Examiner. Said hearing was held at Greensboro,North Carolina, on March 29, 1944.The Company and the Unionappeared, participated, and were afforded full-opportunity to be heard,,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The rulings of'the Trial Examiner made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT'I.THE BUSINESS OF THE COMPANYProximity Manufacturing Company, a North Carolinacorporation,is engaged in the manufacturing and processing of cotton goods.The' In the formal papers of this proceeding the Company is designated as "ProximityPrintWorks."Its name appears in the caption and body of this Decision as it was cor-rected at the hearing.56 N. L.R. B., No. 53.264 PROXIMITY MANUFACTURING COMPANY265,Company operates three'plants in Greensboro, North Carolina, and afourth at Haw River, North Carolina.At its Proximity Print Worksin Greensboro, which is the only plant having employees whom theUnion seeks to represent herein, the Company produced in 1943 fin-ished products having a value of approximately $15,000,000, of whichover 90 percent represents the value of products shipped to pointsoutside the State of North Carolina.Annually, a substantial por-tion of the raw materials used at the plant originates outside theState of North Carolina.The Company admits that in the operation of its Proximity PrintWorks it is engaged in commerce within the meaning of the NationalLabor Relations Act.II. THE ORGANIZATION INVOLVED,Textile Workers Union of An? erica is'a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mein-bership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the exclusivecollective bargaining representative of the employees in its ProximityPrintWorks, unless and until the Union is certified by the Board.The Company contends that a previous Board election conductedamong its Proximity Print Works employees, in which the Unionparticipated, is a bar to this proceeding.The election to which ref-erence is made was held on June 25, 1943, and resulted in a majorityvote against the Union. Since no collective bargaining representativewas designated as a result of the election, and because a statement ofa Field Examiner of the Board, introduced into evidence at the hear-ing, indicates that the Union, subsequent to the election, obtaineddesignations from a substantial number of employees in the unithereinafter found to,be appropriate,2 we find that the previouselection, though held less than a year ago, is no bar.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV., THE APPROPRIATE UNITThe Union seeks a unit of all production and maintenance em-ployees at the Proximity Print Works of the Company, excluding all2The Field Examiner stated that the Union submitted to him 304 membership cards, allexcept 9 of which were undated, bearing dates subsequent to the prior election, and thatthere are 438 employees in-the unit alleged to be appropriateS SeeMatter of Shawnee Milling Company,51 N L R B. 147, 148, and cases citedtherein. 266DECISIONSOF NATIONALLABOR RELATIONS BOARDmachine printers (journeymen and apprentices) employed in thePrinting Department, all clerical employees, watchmen and armedguards, the-laboratory assistant, and overseers, second hands, sectionmen, and all other supervisors with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action..The Company, with the reservation that the employees-of its threeGreensboro plants should all be in one unit; agrees that the unitsought by the Union is appropriate.The Company and the Unionare not in agreement as to the disposition of certain classifications ofemployees alleged to be factory clericals and a -delivery truck driver:They also differ as to the supervisory status of- three employees.On June 9, 1938, the Board issued a decision in which it found anappropriate unit of "the piece rate and hourly production employeesof the [Company] at the [Proximity] Print Works, exclusive ofwatchmen and clerical and supervisory employees." 4The Companyhad contended that a unit confined.-to employees of only one of itsthree Greensboro plants was inappropriate, 'but the Board foundotherwise on the ground that the Company had introduced no evi-dence to sustain its contention.. In the election which followed thedecision, the Union received a majority of the votes cast and wascertified by'the Board.,No collective bargaining contract was enteredinto between the Company and the Union.On June 3, 1943,, pursuant to a petition of the Union, the Boarddirected another election among the employees of the Proximity PrintWorks in a stipulated unit.eAs previously indicated in Section III,supra,a majority of the voteswere cast againstthe Union.On February 9, 1944, pursuantto a petition of the MachinePrintersBeneficial Association, the Boardfound an appropriateunit of "allmachine printers, includingjourneymen and apprentices,foremen andassistant foreman, employed in theprinting departmentof the,Prox-iniity Printing Works * * *." z TheAssociationwon the electionand was certified by the Board. The unit which the Unionis seeking,expressly excludes the employees in theAssociation's unit.The record in thepresent casecontainsno evidencetending to indi-cate that a unit confined to the Proximity Print Works of the Com-pany is not appropriate on thebasis of the present extentof organ-ization.We see no reason, therefore, to depart from the findings inour prior decisions that a bargainingunit limitedto the ProximityPrintWorks of the 'Company isappropriate.There remains for°Matter of Proximity Print Works,7 N. L. R B. 803.Matter of Proximity Print Works,8 N. L. R B 574.aMatter ofProxemstyManufacturing Company,50 N. L. R B 907Matter of Proximity Manufacturing Company,54 N. L. R. B. 1179. 'PROXIMITYMANUFACTURINGCOMPANY`-267determination the disposition of those employees concerning whomthe parties are in dispute.The Union contends that the employees in the following classifica-tions are engaged solely in factory clerical work and for that reasonshould be excluded from the unit : ticket girls, shipping marker andchecker, yardage listers, yard listers, and yardage tag girls.TheCompany contends that the employees in all the above classificationsshould be included in ,the unit, but that should the Board decide toexclude them as factory clerical employees, then the following shouldalso be excluded : yardage callers, yard callers, incentive worker, andwash test girl.The Union objects to excluding these latter employees.Inasmuch as the basis for the Union's position on the disputed factoryclerical employees is substantially the samein each case,we deemit unnecessary to treat each classification in detail but shall considerthe issueas oneinvolving factoryclericalemployees as a whole.Factory clerical employees:The employees in the classificationsdesignated by the Union are engaged exclusivelyin clericalwork in-volving no manual handling of cloth.Some use adding machines andrecord the yardage, color, pattern and weight of cloth.Others writeout tickets and tags which are attached to the cloth, and one markscloth for shipment.In every instance, the employees concerned arelisted on the production, not the office,, pay "roll and are under thesupervision of the production supervisoryemployeesin their respec-tive departments.In most instances they have no contact with officeemployees, but, on the contrary, perform their work in the midst ofproduction employees.They are hourly paid, at lower rates thanproductionemployees.The employees in the classifications' designated by the Company,except the incentive worker, are barely distinguishable from theabove-discussed employees, by the fact that the performance of theirclerical duties requires some very minor manual labor."On the otherhand, some of them form working teams with factory clerical em-ployees sought.to be excluded by the Union.To exclude one memberof, such a team and not the other appears tous tobe arbitrary.Weare persuaded by the above facts that the interest of all the Com-pany's factory clerical employeesare moreintimately related to thoseof production' employees than to those of office employees.We shall,therefore, include the factory clerical employees in the 'productionand maintenance unit.Delivery truck driver:The Company has several truck drivers whomthe parties agree to include in the unit. It also has a driver of a lighttruck whom the Union would exclude 'from and the Company include8 The wash-test girl 1s engaged almost entirely in manual labor, but her labor has nodirect relation to the production process. 265DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the unit. - This driver picks up packages at the local post 'office,express office, and freight office, hauls supplies for the mill from otherplants or firms in the city, and delivers mail between the Company's,three Greensboro plants.He is responsible to the yard boss who is incharge of- all trucking operations, and is carried on the productionpay roll.We do not regard his duties to be such as to warrant hisexclusion from a unit in which other truck drivers are included.Weshall include him in the unit.,Malcolm Brady, Clifton Crutchfield, and Martin Donnell:The super-visory status of these three employees is in dispute, the Union contending that they are supervisory employees who should be excluded froth`the unit, and the Company protesting their exclusion.Malcolm Bradyis the only inspector in the Printing Department.,His task involves the visual inspection of cloth as it emerges from arow of printing machines.He does not reject cloth or mark defects,.but simply reports to.the printer concerned or to an overseer whenevera particular machine is turning out defective printing.He may oper-ate one of the machines 2 or 3 percent of his working time.He' isresponsible to the overseer and to the second hand, and receives a lowerrate of pay than they do.He does not recommend discipline, or hiringand discharging.We shall include him in the unit as one of the pro-duction and maintenance employees.Clifton Crutchfieldis a general spare man in the Bleaching Depart-ment.He devotes approximately one-third of his working time totesting chemicals.The remainder of the time he operates variousmachines as his services are needed.He has also instructed new em-ployees.On Sundays he has charge of the storeroom and supplies.There is some evidence that Crutchfield assigns employees to work onSunday.On the other hand, the superintendent of the plant testifiedthat Crutchfield has no supervisory authority and may not assignworkers, or recommend their discharge, promotion or discipline.Heis responsible to the supervisory employees in, his' department andreceives a lower rate of pay than they do.We shall include him inthe unit as-one of the production and maintenance employees.Martin Donnellworks chiefly in the Grey-goods Warehouse.He isconsidered a gang leader by the Company because of his long serviceand trustworthiness.In this capacity he directs the work of five toeight'men who unload trucks and store goods in the warehouse. If heis,absent, any other man in the group may take his place.Donnellworks with the men and,,like them, is responsible to the yard foremanand assistant yard foreman who lay out the work for all the employees.Donnell has no authority to hire, discharge, discipline, or effectivelyrecommend such action.His pay is 1 or 2¢ more per hour than,the menworking with him.We do not consider his status to be such as to PROXIMITY MANUFACTURING COMPANY^269warrant his exclusion from the unit as a supervisory employee.We.shall include him in the unitas oneof the production and maintenanceemployees.We find that all production and maintenance employees of the Com-pany's Proximity Print Works, including factory clerical employees,and truck drivers, but excluding all machine printers, (journeymenand apprentices) in the Printing Department,' office clerical em-ployees, watchmen and armed guards, the laboratory assistant, andoverseers, second hands, section men, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collectivebargainingwithin the meaning of Section9 (b), ofthe Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployee's in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of Electionherein, subject to the limitations and additions set forth therein.'eDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9,' of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Proximity Manu-facturing Company, Greensboro, North Carolina, at its ProximityPrint Works, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction 'and supervision of the Regional Directorfor the Fifth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and11, of said Rules and Regulations, among the.employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,I0The parties agi ce that machine printers teinpoiaiily assigned to other work are to beexcluded from the unit;and we so findI10 The Union urges that eligibility to i ete be determined on the basis of the pay rollnearest the date of the hearingwe find that there is no persuasive evidence justifying adeparture from our customary practice of determining eligibility on the basis of the pay-roll period immediately preceding the date of the Direction of Election. 270 ' 'DECISIONS OF NATIONAL-LABOR RELATIONS BOARDincluding employees who did not work during said pay-roll period be-cause they were ill,or on vacation or temporarily laid off, and including 'employees in the 'armed forces of the United States who present them-selves in person at the polls, but excluding any who have since quit,or been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or'not they desireto be represented by Textile Workers Union of America (CIO), forthe purposes of collective bargaining.i